Action by appellee against appellant to recover $900 which she claimed to have loaned him, to be repaid to her upon demand. Appellant was the son-in-law of appellee, and claimed that the money was given by appellee to her daughter, his wife, because she had not received her full share of the estate. The only question presented is error of the court in overruling appellant's motion for a new trial, under which, appellant contends that the evidence is insufficient to sustain the verdict in favor of appellee, upon which judgment was rendered. There is a sharp conflict in the evidence, but, the jury, after hearing it, believed appellee. After reading the evidence as set out in appellant's brief, and supplemented by appellee in her brief, we are inclined ourselves to believe appellee's statement. Certainly there was ample evidence to sustain the verdict.
Affirmed. *Page 727